Exhibit 10.47

Dominion Resources, Inc.

Non-Employee Directors’ Annual Compensation

As of December 31, 2007

 

     

Amount

Annual Retainer   

Service as Director

   $    150,000 ($60,000 cash; $90,000 stock)

Service as Audit Committee or Compensation, Governance and Nominating Committee
Chair

   $      15,000

Service as Finance and Risk Oversight Committee Chair

   $        5,000 Meeting Fees   

Board meetings

   $        2,000 per meeting

Committee meetings

   $        2,000 per meeting